DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the original claims filed on August 27, 2019.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-11, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swamidurai (US 10,783,545 B2)(“Swamidurai”).

As to Claim 1, Swamidurai discloses a computer-implemented method comprising: 
receiving, by a processor (transaction network 101) via a first application programming interface (API)(“UI,” C.6, L.36), data related to a transaction completed by an individual using a payment card (“transaction network 101 may authorize and settle payment transactions; maintain transaction account member databases, accounts receivable databases, accounts payable databases, or the like; and issue reward points based on settled transactions” C.5, L.37-64); 
determining, by the processor, that the transaction is eligible for a reward (“issue reward points based on settled transactions (e.g., transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction)” C.5, L.60-64); 
calculating, by the processor, the reward due to the individual based on a value of the transaction (“for example, 1 reward point for each dollar of the transaction,” C.5, L.60-64); 
initiating, by the processor, a purchase of cryptocurrency to be disbursed as the reward by sending a purchase instruction (“transmit a cryptocurrency purchase request to the exchange API 170,” C.7, L.55-58”) to a first exchange (“The system may convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value” C.3, L.9-12); 
recording, by the processor, the purchase in a digital ledger (“complete the purchase and write the purchase to a cryptocurrency blockchain network,” C.3, L.12-14, “The blockchain may be a distributed ledger…” C.8, L.47-57)
determining, by the processor, that a redemption criterion has been met (“Rewards portal 110 may compare the user points balance to the reward points redemption amount to ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67); 
initiating, by the processor, a transfer of the cryptocurrency to the individual by sending a transfer instruction to a second exchange via a second application programming interface (API)(“transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410)” C.12, L.5-7, “transmits a cryptocurrency purchase request to exchange API 170 (step 414)... may select the exchange API…” C.12, L.24-30); 
verifying, by the processor, that the cryptocurrency has been transferred to the individual by completing a call to the second exchange through the second API (“native application to make API calls to interact with the blockchain” C.8, L.46-47, “in response to exchange API 170 completing the cryptocurrency purchase, exchange API 170 returns the transaction link to cryptocurrency exchange system 130 (step 418),” C.13, L.30-33, C.8, 4-11); and 
indicating, by the processor, in a profile associated with the individual that the transfer was completed successfully upon receiving an acknowledgement (the transaction link) from the second exchange in response to the call (“a user may access rewards portal 110, via user terminal 105, to view completed cryptocurrency redemption requests and to access transaction links associated with each completed request.” C.13, L.39-43).


As to Claim 3, Swamidurai further discloses wherein the transfer instruction specifies that the cryptocurrency should be transferred from a first digital wallet associated with a rewards service to a second digital wallet associated with the individual (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address ( e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).


As to Claim 4, Swamidurai further discloses wherein initiating the transfer of the cryptocurrency to the individual comprises: identifying a first digital wallet (user blockchain wallet 107) associated with a rewards service in which the cryptocurrency is stored (C.11, L.3-6); identifying a profile associated with the individual that identifies (i) the payment card and (ii) a second digital wallet (C.5, L.19-36); generating the transfer instruction that specifies an address of the first digital wallet (“user blockchain wallet address” C.13, L.5), an address of the second digital wallet (“transaction network blockchain wallet address” C.13, L.6), and the cryptocurrency to be transferred from the first digital wallet to the second digital wallet (“currency value” C.13, L.16)(C.13, L.1-12); and sending the transfer instruction to the second exchange to initiate the transfer of the cryptocurrency from the first digital wallet to the second digital wallet (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address ( e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).

As to Claim 5, Swamidurai further discloses wherein the digital ledger includes a separate entry for each purchase, transfer, and disbursement of the cryptocurrency initiated by the processor (C.8, L.52-57).


As to Claim 7, Swamidurai further discloses wherein the first and second exchanges are the same exchange (C.7, L.59-67, C.8, L.1-11 discloses that exchange API 170 can be singular or a plurality of exchange APIs; therefore, as a single exchange API the exchange would be effected on the same API).

As to Claim 8, Swamidurai further discloses wherein the processor determines whether the redemption criterion has been met on a continuous basis so that the cryptocurrency is transferred to the individual immediately upon determining that the redemption criterion has been met (“Rewards portal 110 may be configured to retrieve and update data in rewards database 115, in response to changes in user reward points (e.g., reward points earned, reward points spent, redeemed, transferred, etc.), in response to receiving cryptocurrency registration data, or the like,” C.6, L.60-64, “updates a…balance,” C.11, L.59-62, “system may also acquire updated country currency conversion rates or updated rewards program value, prior to converting the points,” C.12, L.57-59, “For example, on an ETHEREUM®-based network, a new data entry may become available within about 13-20 seconds as of the writing. On a HYPERLEDGER® Fabric 1.0 based platform, the duration is driven by the specific consensus algorithm that is chosen, and may be performed within seconds. In that respect, propagation times in the system may be improved compared to existing reward point exchanges” C.3, L.21-28).


As to Claim 9, Swamidurai discloses a non-transitory computer-readable medium with instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
receiving, via a first application programming interface (API)(“UI,” C.6, L.36), data related to a transaction completed by a cardholder with a merchant using a payment card (C.5, L.40-64, C.6, L.22-44); 
establishing a value of the transaction by examining the data (“transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction)” C.5, L.60-65); 
calculating a reward due to the cardholder for completing the transaction based on (i) the value (C.5, L.60-65) and (ii) a rewards criterion (“Rewards portal 110 may compare the user points balance to the reward points redemption amount to ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67); 
allocating cryptocurrency to be disbursed to the cardholder as the reward (“transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type prior to receiving the user's redemption request. In that regard, the pre-purchased cryptocurrency can be used to complete the user's redemption request” C.8, L.61-65); 
determining that a redemption criterion has been met (“Rewards portal 110 may compare the user points balance to the reward points redemption amount to ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67); and 
initiating a transfer of the cryptocurrency to the cardholder by sending a transfer instruction to an exchange via a second application programming interface (API)(“transmits the cryptocurrency redemption request to cryptocurrency exchange system 130 (step 410)” C.12, L.5-7, “transmits a cryptocurrency purchase request to exchange API 170 (step 414)... may select the exchange API…” C.12, L.24-30 discloses using multiple APIs).

As to Claim 10, Swamidurai further discloses wherein the operations further comprise: initiating, in response to said determining, a purchase of the cryptocurrency allocated to the cardholder during the rewards cycle (“The system may convert the reward points to a monetary value (e.g., a fiat currency) and interact with a cryptocurrency exchange API to purchase cryptocurrency based on the monetary value” C.3, L.9-12).

As to Claim 11, Swamidurai further discloses wherein allocating the cryptocurrency to be disbursed to the cardholder as the reward comprises: initiating a purchase of the cryptocurrency allocated to the cardholder, and storing the cryptocurrency in a digital wallet associated with a rewards service (“transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type prior to receiving the user's redemption request. In that regard, the pre-purchased cryptocurrency can be used to complete the user's redemption request” C.8, L.61-65); and wherein the operations further comprise: disbursing, in response to said determining, the cryptocurrency to the cardholder from the digital wallet (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address ( e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).

As to Claim 13, Swamidurai further discloses wherein the rewards criterion is representative of a percentage established by a rewards service (“The system may also acquire updated country currency conversion rates or updated rewards program value, prior to converting the points. For example, 10 points in one system may be equivalent to 500 points in another system.” C.12, L.57-61).

As to Claim 15, Swamidurai further discloses wherein the operations further comprise: verifying that the transfer of the cryptocurrency has been completed by completing a call to the exchange via the second API (“native application to make API calls to interact with the blockchain” C.8, L.46-47, “in response to exchange API 170 completing the cryptocurrency purchase, exchange API 170 returns the transaction link to cryptocurrency exchange system 130 (step 418),” C.13, L.30-33, C.8, 4-11 discloses multiple APIs).

As to Claim 16, Swamidurai further discloses wherein wherein the operations further comprise: verifying that the transfer of the cryptocurrency has been completed by: completing a call to a blockchain via a third application programming interface (API) to request a number of confirmations (“native application to make API calls to interact with the blockchain” C.8, L.46-47, “in response to exchange API 170 completing the cryptocurrency purchase, exchange API 170 returns the transaction link to cryptocurrency exchange system 130 (step 418),” C.13, L.30-33, C.8, 4-11 discloses multiple APIs), and ensuring that the number of confirmations exceeds a threshold value (at least one transaction link is received, C.13, L.30-33).

As to Claim 17, Swamidurai further discloses wherein the operations further comprise: indicating in a profile associated with the cardholder that the transfer was completed successfully (C.13, L.39-43, “native application to make API calls to interact with the blockchain” C.8, L.46-47, “in response to exchange API 170 completing the cryptocurrency purchase, exchange API 170 returns the transaction link to cryptocurrency exchange system 130 (step 418),” C.13, L.30-33, C.8, 4-11 discloses multiple APIs) in response to ensuring that the at least one transaction link is received, C.13, L.30-33).

As to Claim 18, Swamidurai further discloses wherein the processor is configured to execute the instructions each time data related to a transaction completed by the cardholder using the payment card is received via the first API so that varying amounts of cryptocurrency are allocated to the cardholder throughout a rewards cycle (“In response to verifying that the user has registered, rewards portal 110 transmits a user security prompt to user terminal 105 (step 406). The user security prompt may be used as an extra layer of security to ensure that the user is authenticated, knows the risks of cryptocurrencies, and 35 desires to proceed with the redemption…e.g., the value of a given cryptocurrency may be based on speculation, and may decrease in value at any time)…” C.11, L.31-58).

As to Claim 19, Swamidurai discloses a computer-implemented method comprising: 
identifying a transaction completed by a cardholder using a payment card by examining data related to the transaction (C.5, L.40-59, C.6, L.22-44, “transaction account holders may earn a specified numbers of reward points based on the monetary value of each transaction, such as, for example, 1 reward point for each dollar of the transaction)” C.5, L.60-65); 
calculating a reward due to the cardholder for using the payment card to complete the transaction based on a value of the transaction (“Rewards portal 110 may compare the user points balance to the reward points redemption amount to ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67)
allocating cryptocurrency to be disbursed to the cardholder as the reward (“transaction network 101 may complete an institutional bulk purchase of a cryptocurrency type prior to receiving the user's redemption request. In that regard, the pre-purchased cryptocurrency can be used to complete the user's redemption request” C.8, L.61-65); and 
causing, in response to a determination that a rewards cycle is complete (at the time the “Rewards portal 110 may compare the user points balance to the reward points redemption amount to ensure that the user points balance is sufficient to complete the cryptocurrency redemption.” C.11, L.63-67), the cryptocurrency to be transferred to a digital wallet associated with the cardholder (“Exchange API 170 completes the cryptocurrency purchase request and writes the transfer data to blockchain network 160 (step 416). In response to cryptocurrency exchange system 130 transmitting the cryptocurrency purchase request comprising the user blockchain wallet address and the transaction network blockchain wallet address (e.g., determining in step 412 that there is pre-purchased cryptocurrency matching the specified cryptocurrency type), exchange API 170 may complete the cryptocurrency purchase request by initiating a transfer of the pre-purchased cryptocurrency amount from the transaction network blockchain wallet address to the user blockchain wallet address” C.13, L.1-12).

As to Claim 20, Swamidurai further discloses wherein the data is tokenized for security purposes, and wherein the data is received from either an entity responsible for tokenizing the (data is encrypted, C.21, L.1-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swamidurai in view of Chavarria et al. (US 2015/0134438 A1)(“Chavarria”).

As to Claims 2 and 12, Swamidurai further discloses wherein determining that the transaction is eligible for the reward comprises: parsing the data (C.12, L.10).
Swamidurai does not directly disclose
to discover a code corresponding to a merchant involved in the transaction; and determining that the transaction is eligible for the reward by discovering that the code matches an entry in a list of codes corresponding to merchants previously determined to be eligible for rewards (“etermining a merchant category code corresponding to the merchant identifier, wherein at least one of the reward parameters in the matched set of reward parameters is dependent on the merchant category code” Claim 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swamidurai by the feature of Chavarria and in particular to include in Swamidurai, the feature of to discover a code corresponding to a merchant involved in the transaction; and determining that the transaction is eligible for the reward by discovering that the code matches an entry in a list of codes corresponding to merchants previously determined to be eligible for rewards, as taught by Chavarria.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the transaction.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Swamidurai in view of Ivey et al. (US 2016/0005029 A1)(“Ivey”).

As to Claims 6 and 14, Swamidurai does not directly disclose but Ivey discloses wherein determining that the redemption criterion has been met comprises performing at least one of: establishing that a likelihood of the transaction being fraudulent falls beneath a predetermined ([0012]); or establishing that an item purchased in the transaction has not been returned within a predetermined interval of time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swamidurai by the feature of Ivey and in particular to include in Swamidurai, the feature of wherein determining that the redemption criterion has been met comprises performing at least one of: establishing that a likelihood of the transaction being fraudulent falls beneath a predetermined threshold; or establishing that an item purchased in the transaction has not been returned within a predetermined interval of time, as taught by Ivey.
A person having ordinary skill in the art would have been motivated to combine these features because it would provide an added layer of security to the transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
The NPL reference titled “Universal Bitcoin &Ethereum Payments Platform Plutus Delivers First Batch of NFC Debit Cards” (2018) which discloses Plutus, which provides paying with cryptocurrency via “Tap & Pay” or debit card, as well as earning rewards in cryptocurrency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        August 14, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621